PER CURIAM.
In her petition for writ of habeas corpus petitioner seeks our writ to compel the father of the natural child of the parties to have the said child before the Circuit Court of the Seventeenth Judicial Circuit of Florida for the purpose of determining entitlement to custody. Although we make no determination at this time of the ultimate issues involved in this jurisdictional dispute between two different circuit courts we feel that petitioner has failed to demonstrate to our satisfaction that the child is being illegally detained by the natural father or that the child’s presence in either court is necessary for the trial court’s determination of custody entitlement. Accordingly, the petition for writ of habeas corpus is denied.
Respondent’s counter-petition for our writ of prohibition against a party who has not been served and is not a party to this cause is denied without prejudice.
HABEAS CORPUS DENIED; PROHIBITION DENIED WITHOUT PREJUDICE.
ANSTEAD, LETTS and MOORE, JJ., concur.